Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 3: Fig.15-16, 21-22 and Subspecies 3A: Fig.17 in the reply filed on September 12, 2022 is acknowledged.
After a full review of Applicant’s disclosure, Claims 5 and 15 are withdrawn from prosecution as the first and second cushioning arrangements of Species 3 do not have the same size and shape as each other; as seen in Fig.16 & 22, 124 is smaller than 122. Claims 1-4, 6-14, and 16-20 are currently pending examination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-4, 7-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) in view of Bruce (US 2014/0075778).
Regarding Claim 1, Peyton discloses a sole structure (30) for an article of footwear, the sole structure comprising: a midsole (40); a first plate (50) including a first surface attached to the midsole and a second surface disposed on an opposite side of the first plate than the first surface (as seen in Fig.11A); and a cushioning arrangement (64) attached to the second surface of the first plate and including a first cushioning arrangement (forefoot medial 64) disposed proximate to a medial side of the sole structure, a second cushioning arrangement (forefoot lateral 64) disposed proximate to a lateral side of the sole structure, and a third cushioning arrangement (medial arch 64) disposed between a heel region of the sole structure and at least one of the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.11A), the third cushioning arrangement including a first cushion (medial arch 64) attached to the second surface of the first plate (as seen in Fig.11A); and a ground-contacting surface (70) of the sole structure (as seen in Fig.11A). Peyton does not disclose the third cushioning arrangement including a second cushion attached to the first cushion and disposed between the first cushion and a ground-contacting surface of the sole structure. However, Bruce teaches a cushioning arrangement having a first cushion (top 120) and a second cushion (bottom 120) attached to the first cushion and disposed between the first cushion and a ground-contacting surface (110) of the sole structure (as seen in Fig.1A; para.51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third cushioning arrangement of Peyton to include a second cushion attached to the first cushion and disposed between the first cushion and a ground-contacting surface of the sole structure, as taught by Bruce, in order to provide a shoe sole with enhanced impact attenuation that delivers optimum cushioning to a user’s foot.

Regarding Claim 2, Peyton discloses a sole structure of Claim 1, wherein at least one of the first cushioning arrangement, the second cushioning arrangement, and the third cushioning arrangement includes a fluid-filled bladder (para.21 & 41).

Regarding Claim 3, Peyton discloses a sole structure of Claim 2, further comprising plural tensile strands (67) extending within the fluid-filled bladder (para.44; as seen in Fig.12C).

Regarding Claim 4, Peyton discloses a sole structure of Claim 1, wherein the first cushioning arrangement (forefoot medial 64) is aligned with the second cushioning arrangement (forefoot lateral 64) across a width of the sole structure (as seen in Fig.11A).

Regarding Claim 7, Peyton discloses a structure of Claim 1, wherein the midsole (40) extends between an anterior end (i.e. forefoot end) of the sole structure and at least one of the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.11A).

Regarding Claim 8, Peyton discloses a sole structure of Claim 1, wherein the first cushioning arrangement (forefoot medial 64) and the second cushioning arrangement (forefoot lateral 64) are disposed in a forefoot region of the sole structure (as seen in Fig.11A).

Regarding Claim 9, Peyton discloses a sole structure of Claim 8, wherein the third cushioning arrangement (medial arch 64) is disposed in a midfoot region of the sole structure (as seen in Fig.11A).

Regarding Claim 10, Peyton discloses an article of footwear incorporating the sole structure of Claim 1 (para.21).

Regarding Claim 11, Peyton discloses a sole structure for an article of footwear, the sole structure (30) comprising: a midsole (40); a first plate (50) including a first surface attached to the midsole and a second surface disposed on an opposite side of the first plate than the first surface (as seen in Fig.11A); and a cushioning arrangement (64) attached to the second surface of the first plate and including a first cushioning arrangement (forefoot medial 64) disposed proximate to a medial side of the sole structure, a second cushioning arrangement (forefoot lateral 64) disposed proximate to a lateral side of the sole structure, and a third cushioning arrangement (medial arch 64) disposed in a midfoot region of the sole structure (as seen in Fig.11A), the third cushioning arrangement including a first cushion (medial arch 64) attached to the second surface of the first plate (as seen in Fig.11A); and a ground-contacting surface (70) of the sole structure (as seen in Fig.11A). Peyton does not disclose the third cushioning arrangement including a second cushion attached to the first cushion and disposed between the first cushion and a ground-contacting surface of the sole structure. However, Bruce teaches a cushioning arrangement having a first cushion (top 120) and a second cushion (bottom 120) attached to the first cushion and disposed between the first cushion and a ground-contacting surface (110) of the sole structure (as seen in Fig.1A; para.51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third cushioning arrangement of Peyton to include a second cushion attached to the first cushion and disposed between the first cushion and a ground-contacting surface of the sole structure, as taught by Bruce, in order to provide a shoe sole with enhanced impact attenuation that delivers optimum cushioning to a user’s foot.


Regarding Claim 12, Peyton discloses a sole structure of Claim 11, wherein at least one of the first cushioning arrangement, the second cushioning arrangement, and the third cushioning arrangement includes a fluid-filled bladder (para.21 & 41).

Regarding Claim 13, Peyton discloses a sole structure of Claim 12, further comprising plural tensile strands (67) extending within the fluid-filled bladder (para.44; as seen in Fig.12C).

Regarding Claim 14, Peyton discloses a sole structure of Claim 11, wherein the first cushioning arrangement (forefoot medial 64) is aligned with the second cushioning arrangement (forefoot lateral 64) across a width of the sole structure (as seen in Fig.11A).

Regarding Claim 17, Peyton discloses a sole structure of Claim 11, wherein the midsole (40) extends between an anterior end (i.e. forefoot end) of the sole structure and at least one of the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.11A).

Regarding Claim 18, Peyton discloses a sole structure of Claim 11, wherein the first cushioning arrangement (forefoot medial 64) and the second cushioning arrangement (forefoot lateral 64) are disposed in a forefoot region of the sole structure (as seen in Fig.11A).

Regarding Claim 19, Peyton discloses a sole structure of Claim 11, further comprising a gap (i.e. space between each 64) disposed between the third cushioning arrangement (medial arch 64) and at least one of the first cushioning arrangement and the second cushioning arrangement (as seen in Fig.11A).

Regarding Claim 20, Peyton discloses an article of footwear incorporating the sole structure of Claim 11 (para.21).

2.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) and Bruce (US 2014/0075778), in view of Cook (US 2009/0100705) .
Regarding Claims 6 and 16, Peyton and Bruce disclose the invention substantially as claimed above. Peyton does not disclose a second plate disposed between the ground-contacting surface and at least one of the first cushioning arrangement, the second cushioning arrangement, and the third cushioning arrangement. However, Cook teaches a shoe sole having a plate (132) disposed between a cushion (150) and a ground-contacting outsole (131)(as seen in Fig.27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sole structure of Peyton to include a second plate between the cushion and the ground-contacting outsole, as taught by Cook, in order to provide a sole with increased support to the user’s foot when the shoe is in use.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732